Citation Nr: 0425790	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for thoracic spine 
disability.  

3.  Entitlement to an initial compensable rating for external 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to May 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a hearing held at the RO in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for allergic 
rhinitis and a thoracic spine disability, claimed a 
degenerative disc disease.  He is also seeking a rating 
higher than the initial noncompensable assigned by the RO 
when it granted service connection for external hemorrhoids.  

Review of the record shows that at his service entrance 
examination the veteran gave a history of seasonal hay fever.  
On examination, his nose, sinuses, mouth and throat were 
evaluated as normal, and the physician noted that the nares 
were patent.  Service medical records show that the veteran 
was treated for multiple upper respiratory infections, 
allergic rhinitis, seasonal allergic rhinitis and perennial 
allergic rhinitis during service and that he was sent to a 
private specialist in allergic diseases and asthma, Francis 
J. Farrell, M.D., in October 1999.  Dr. Farrell noted that 
the veteran had a history of chronic nasal allergies since 
the age of 16.  He said the symptoms had been manageable but 
that after entering the Army he began having wheezing 
problems, which had become progressively worse.  Dr. Farrell 
said the veteran had eye irritation and itching, postnasal 
drip, wheezing (especially bad in summer), paroxysmal 
sneezing, coughing chest congestion, sore throats and intense 
nasal and throat itchiness.  Diagnoses after examination and 
skin prick tests included perennial allergic rhinitis, 
allergic asthma beginning in 1998, and probable chronic 
sinusitis.  He recommended modification of medications.  In a 
letter dated in November 1999, Dr. Farrell said he had seen 
the veteran for a recheck in regard to his allergies.  He 
said the veteran had been doing slightly better on 
medications but that the pollen season was over.  He 
recommended immunotherapy for the veteran.  

In a Medical Evaluation Board Narrative Summary in November 
1999, it was noted that the veteran had begun to have a 
problem with asthma in May or June 1998 and that his 
allergies would bring on a wheezing episode and that his 
asthma was associated with his allergies and allergic 
rhinitis.  Medical Evaluation Board Proceedings dated in 
February 2000 and Physical Evaluation Board Proceedings dated 
in March 2000 listed asthma as a disability, but did not 
mention allergic rhinitis.  

At the September 2003 hearing, the veteran testified that 
during service his allergy symptoms became much more severe 
that they had ever been before service and that he had 
received VA treatment since service, including treatment by a 
VA allergist, who was a contract doctor, in San Antonio, 
Texas.  He testified that that he had last been treated by 
her a couple of weeks before the hearing and that she had 
also treated him for an associated problem of chronic 
sinusitis.  The Board also notes that in a letter dated in 
October 2003, a VA physician from the VA outpatient clinic in 
Austin, Texas, stated that the veteran had been his patient 
since November 2000.  He said that the veteran has allergies 
requiring immunotherapy for treatment and that the allergies 
could have been made worse by the environmental conditions of 
the veteran's military service.  At a VA general medical 
examination in August 2000 the examiner diagnosed the veteran 
as having allergic rhinitis, but he offered no opinion as to 
its etiology or as to whether it pre-existed service and was 
or was not aggravated by service.  

As the to the issue of entitlement to service connection for 
thoracic spine disability, claimed as degenerative disc 
disease of the thoracic spine, service medical records show 
that at the veteran's enlistment examination in January 1998, 
his spine was evaluated as normal.  A chest X-ray in February 
1998 showed mild scoliosis of the thoracic spine.  The 
veteran complained of thoracic pain in December 1998 and mid-
back pain in May 1999.  At a physical therapy visit in May 
1999 pertaining to low back pain, the physical therapist 
noted malalignment of the spine, and the assessment included 
sacroiliac dysfunction with lumbar/thoracic malalignment.  In 
August 1999 an orthopedic record shows that the veteran had 
persistent symptoms of low back pain, and he was diagnosed as 
having degenerative disc disease/Scheuermann's; he was put on 
a profile for degenerative disc disease/Scheuermann's Disease 
of the lumbar spine.  In the Medical Evaluation Board 
Narrative Summary dated in November 1999, it was noted in the 
portion of the report pertaining to history of low back pain 
that the had been diagnosed as having degenerative disc 
disease, Scheuermann's disease, lumbar spine, and that he had 
pain in his low back with a dull ache in the thoracic spine.  
Physical examination showed slight tenderness at T9-10 
radiating up to shoulder blades over vertebrae and that the 
veteran could pinpoint the spot of the tenderness.  The 
Medical Evaluation Board Narrative Summary did not include a 
diagnosis pertaining to the thoracic spine.  In a physical 
therapy note dated in February 2000, the diagnosis included 
degenerative disc disease, thoracic spine, Scheuermann's.  In 
its discussion of low back pain in March 2000, the Physical 
Evaluation Board Proceedings noted slight tenderness at T9/10 
with full range of motion.  It then stated there was 
Scheuermann's disease of the lumbar spine, which it said was 
a developmental condition that existed prior to service and 
was not permanently aggravated by service.  

At the VA general medical examination in August 2000, 
palpation of the thoracic spine revealed tenderness in the 
area of T10-T12, 1/2 inch right of the midline over the 
paravertebral spinous process.  The examiner noted that an 
X-ray of the thoracic spine showed minimal scoliosis of the 
lower thoracic spine convex to the right.  The diagnosis was 
scoliosis of the thoracic spine.  The Board notes that there 
is no medical evidence of record indicating the etiology of 
the scoliosis of the thoracic spine.  

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, service connection 
may not be granted for congenital or developmental defects.  
See, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).  Service connection 
may, however, be granted for congenital or developmental 
diseases.  See Monroe, 4 Vet. App. At 514-15.  If the 
congenital or developmental condition is a disease, the 
presumption of sound condition, 38 U.S.C. § 1111 applies, and 
the question would then be whether the disease preexisted 
service and, if so, whether it was aggravated in service.  In 
this case, when the RO considered the merits of the veteran's 
service connection claims, it stated that that scoliosis was 
considered to be a congenital or developmental defect not 
related to service and not subject to service connection.  
The RO did not, however, point to medical evidence supporting 
its conclusion regarding the etiology of the veteran's 
scoliosis, and the Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board further notes that the RO stated that seasonal hay 
fever is an acute form of seasonal allergic rhinitis and 
although the physician who conducted the service entrance 
examination made no findings concerning allergic rhinitis or 
hay fever, the RO found, based on history provided by the 
veteran at the examination, that the service entrance 
examination showed that seasonal hay fever existed prior to 
service.  The RO then concluded there was no evidence that 
the condition permanently worsened as a result of service.  
At that time, 38 C.F.R. § 3.304(b) stated that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that that a disease or injury 
existed prior to service.  In July 2003, the VA General 
Counsel, in a precedent opinion, provided interpretation and 
direction concerning the requirements for rebutting the 
presumption of sound condition under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The General Counsel pointed out that under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The General Counsel held 
that a veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
to show by clear and unmistakable evidence that the disease 
was not aggravated by service attaches.  The General Counsel 
held that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Id.  It is, therefore, necessary to remand the 
case for initial determination of these matters with 
consideration of the General Counsel precedent opinion 
because it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In view of the unresolved questions pertaining to the service 
connection claims, it is the judgment of the Board that 
resolution of these issues would be facilitated by additional 
medical examinations with review of the record and medical 
opinions.  

In its September 2001 rating decision, the RO granted service 
connection for external hemorrhoids and assigned a 
noncompensable rating effective from the day following the 
veteran's separation from service in May 2000.  The veteran 
disagreed with the initial rating.  The Board notes that in 
an October 2003 letter, a VA physician stated that the 
veteran had been his patient since November 2000.  The record 
currently contains VA medical records dated in August 2001 
and from late January 2002 to early October 2002.  As the VA 
treatment records in the file are apparently not complete, 
action should be taken to obtain all available records 
covering the appeal period.  In addition, the Board notes 
that at the August 2000 VA examination, the examiner noted a 
"fairly large" external, nonthrombosed hemorrhoid.  He did 
not state whether the hemorrhoid is irreducible and whether 
there is excessive redundant tissue, nor did he state whether 
there were other findings that indicate frequent 
reoccurrences.  Such information would facilitate the Board's 
decision regarding the appropriate rating for the veteran's 
service-connected external hemorrhoids, and it is the Board's 
judgment that another examination should be scheduled for the 
veteran.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following actions:  

1.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received 
treatment or evaluation for hay fever, 
allergic rhinitis or thoracic spine 
disability, including scoliosis and 
Scheuermann's disease, at any time before 
or since service.  VBA should also 
request that the veteran identify all VA 
health care providers from which he has 
received treatment or evaluation of 
external hemorrhoids at any time since 
service.  With authorization from the 
veteran, VBA should attempt to obtain and 
associate with the claims file records 
identified by the veteran that have not 
been obtained previously.  In any event, 
VBA should obtain and associate with the 
claims file all VA medical records for 
the veteran dated from May 2000 to the 
present from VA medical facilities in San 
Antonio, Austin and Temple, Texas.  

VBA should explicitly notify the veteran 
that to substantiate his claim for 
service connection for allergic rhinitis 
he should submit medical evidence that 
any such disability, including any hay 
fever, that existed prior to service 
permanently worsened during service, lay 
or medical evidence supporting his 
contention that allergic rhinitis 
symptoms continued from service to the 
present and/or medical evidence 
supporting his contention that his 
current allergic rhinitis is causally 
related to service or is causally related 
to any permanent increase of the 
disability that is attributable to 
service.  

VBA should also explicitly notify the 
veteran that to substantiate his claim 
for service connection for thoracic spine 
disability, claimed as degenerative disc 
disease, he should submit medical 
evidence that he currently has 
degenerative disc disease of the thoracic 
spine and that it is causally related to 
service or some incident of service.  
Alternatively, he should submit medical 
evidence as to the etiology of his 
scoliosis of the thoracic spine; this 
should include medical evidence that any 
scoliosis that existed prior to service 
was the product of disease or injury and 
evidence that it permanently worsened 
during service plus medical evidence that 
his current scoliosis is causally related 
to service or is causally related to any 
permanent increase of the scoliosis that 
is attributable to service.  The veteran 
should be given a reasonable period to 
respond and be advised that this 
information should be provided prior to 
scheduling him for VA physical 
examinations.

2.  VBA should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of the veteran's 
allergic rhinitis.  All indicated studies 
should be performed.  The examiner should 
be requested to review the veteran's 
claims file, including all available pre-
service medical records, the veteran's 
complete service medical records and all 
available post-service medical records, 
and provide an opinion, with complete 
rationale, as to whether allergic 
rhinitis existed prior to service and its 
relationship, if any, to any hay fever 
that existed prior to service.  If it is 
the opinion of the examiner that allergic 
rhinitis was present prior to service, 
the examiner should provide an opinion, 
with complete rationale, as to whether 
any allergic rhinitis that was present 
prior to service permanently worsened in 
degree during service.  In addition, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current allergic rhinitis is causally 
related to the seasonal and perennial 
allergic rhinitis shown in service or to 
any other incident of service.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

3.  In addition, VBA should arrange for a 
VA orthopedic examination of the veteran 
to determine the nature and extent of any 
current thoracic spine disability.  All 
indicated studies should be performed.  
The examiner should confirm or rule out 
the presence of any degenerative disc 
disease of the thoracic spine.  If there 
is a diagnosis of degenerative disc 
disease of the thoracic spine, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
current degenerative disc disease of the 
thoracic spine had its onset in service 
or is causally related to any incident of 
service.  In addition, the examiner 
should provide an opinion as to the 
etiology of any current scoliosis of the 
thoracic spine and state whether it is a 
congenital or developmental defect that 
was present prior to service.  If it is 
not a congenital or developmental defect 
but an acquired disability (i.e., it was 
caused by disease or injury) that existed 
prior to service, the examiner should 
provide an opinion, with complete 
rationale, as to whether the pre-existing 
scoliosis of the thoracic spine 
permanently worsened in degree during 
service.  The examiner should also 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
scoliosis of the thoracic spine is 
causally related to the scoliosis of the 
thoracic spine shown in service or to any 
other incident of service.  The claims 
file must be provided to the examiner for 
review of pertinent documents and that it 
was reviewed should be noted in the 
examination report.  

4.  VBA should also arrange for VA 
examination of the veteran to determine 
the severity of the veteran's service-
connected external hemorrhoids.  All 
indicated studies should be performed.  
The examiner should state whether the 
veteran's external hemorrhoids may be 
described as large or thrombotic, whether 
any external hemorrhoids are irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences.  The 
examiner should also state specifically 
whether there is evidence of persistent 
bleeding of the veteran's external 
hemorrhoids with secondary anemia or 
evidence of persistent bleeding with 
fissures.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

5.  After full compliance with notice and 
development requested above, and after 
completion of any additional development 
indicated by the state of the record at 
that time, VBA should readjudicate 
entitlement to an initial compensable 
rating for the veteran's service-
connected hemorrhoids.  In so doing, VBA 
should consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In addition, VBA should readjudicate 
service connection for allergic rhinitis 
and thoracic spine disability.  In so 
doing, VBA should consider the 
presumption of sound condition at service 
entrance and make explicit findings as to 
whether there is clear and unmistakable 
evidence that allergic rhinitis existed 
prior to service and whether there is 
clear and unmistakable evidence that the 
disability was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002) ; 
VAOPGCPREC 3-03.  

With respect its readjudication of 
entitlement to service connection for 
thoracic spine disability, claimed as 
degenerative disc disease, VBA should 
make explicit findings as to character 
and etiology of the veteran's scoliosis 
and readjudicate the threshold issue of 
whether the veteran's scoliosis is a 
service-connectable condition under 
38 C.F.R. § 3.303(c).  If it is, VBA 
should then address the presumption of 
sound condition at service entrance and 
make explicit findings as to whether 
there is clear and unmistakable evidence 
that scoliosis of the thoracic spine 
existed prior to service and whether 
there is clear and unmistakable evidence 
that it was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
VBA should issue a supplemental statement 
of the case that addresses all evidence 
added to the record subsequent to 
issuance of its October 2002 supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




